School department employees filed charges with the Labor Relations Commission (commission) alleging that the School Committee of Medford (school committee) had violated G. L. c. 150E, § 10 (a) (1) and (5). After a complaint of prohibited practice was issued and a hearing was held, the commission found that the school committee had violated the statute by refusing to bargain in good faith with the associations over the subject of its contribution toward group health and life insurance premiums. Appropriate remedial orders were issued. The school committee, pursuant to G. L. c. 30A, § 14, appealed the decision and order of the commission to the Superior Court. Subsequently, the parties submitted cross motions for summary judgment. After a hearing, a Superior Court judge ordered judgment for the commission. On the plaintiff’s further appeal, the Appeals Court affirmed the judgment. It agreed with the Superior Court judge’s rulings that insurance premiums are a mandatory subject of collective bargaining and that the existence of the statutory scheme for group insurance embodied in G. L. c. 32R, §§ 7 and 7A, does not exempt the school committee from bargaining over the topic, despite the fact that an agreement to increase the employer’s share of premiums may require subsequent legislative action by the city of Medford. School Comm. of Medford v. Labor Relations Comm’n, 8 Mass. App. Ct. 139 (1979). The plaintiff sought, and this court granted, further review. We did so at least partly because we noted the apparent relationship between the issues in this case and the issues in Jenkin v. Medford, decided this day, ante 124 (1980). We concur in both the result and the reasoning of the Appeals Court; therefore, the judgment of the Superior Court is affirmed.

So ordered.

Francis X. Bellotti, Attorney General, & Christopher H. Worthington, Assistant Attorney General, for the Commonwealth, amicus curiae, submitted a brief.